             Case 2:21-mj-00009 Document 5 Filed 01/19/21 Page 1 of 1 PageID #: 47

                                 Courtroom Minute Entry
Room: Judge Tinsley Charleston                 Case No.: 2:21-mj-00009 & 1:21-mj-00082 District of Columbia
                                               Type: Initial Appearance on Complaint

Caption: USA v. Gracyn Dawn Courtright         Judge: Judge Tinsley

Started: 1/19/2021 3:01:44 PM
Ends:    1/19/2021 3:20:23 PM         Length: 00:18:40

       Judge Dwane L. Tinsley
       Courtroom Deputy: Kim Begovich
       Defendant: Gracyn Dawn Courtright
       Assistant U.S. Attorney: Kathleen Robeson
       Assistant Federal Public Defender: Rhett H. Johnson
       Probation Officer: Kachine Jonese
       Court Reporter: CourtSmart

       INITIAL APPEARANCE - WARRANT OF REMOVAL (OUT OF DISTRICT WARRANT)

3:02:46 PM    Judge Dwane L. Tinsley
3:04:21 PM    Case called (for both districts), noted appearances of counsel, and the person named in the warrant is
              present in courtroom
3:05:38 PM    Does the person before the Court wish to have an Identity hearing to determine if she is the person
              named in the charging document and warrant?
3:06:03 PM    No Identity Hearing necessary - the defendant will waive the ID hearing and admits she is the person
              named in the warrant and charging document
3:06:15 PM    Stated rights of defendant and defendant acknowledged these rights
3:06:20 PM    Defendant stated name on the record
3:06:42 PM    Reviewed financial affidavit and defendant does qualify for court-appointed counsel
3:06:54 PM    Ordered the appointment of the Office of the FPD for purposes of proceedings in this district only
3:07:20 PM    Stated additional rights of defendant and defendant acknowledged these rights
3:07:45 PM    Stated violation(s) in charging document and possible penalties
3:08:54 PM    You have the right to a preliminary hearing.
3:09:30 PM    Defendant can waive the right to a preliminary hearing, but should consult with counsel before making
              that decision
3:09:37 PM    Defendant wishes to waive preliminary hearing and has signed the written waiver.
3:09:55 PM    The waiver has been signed by the defendant and witnessed by counsel and will be filed with the Clerk
3:10:24 PM    Due Process Protections Act of 2020
3:11:08 PM    Rule 5 waiver will be filed
3:11:26 PM    Assistant U.S. Attorney: Kathleen Robeson
3:11:29 PM    United States is not requesting detention
3:11:47 PM    The Court has received an oral report from Pretrial Services regarding the release of the defendant.
3:11:51 PM    Ordered the defendant released on a $10,000 unsecured appearance bond with order setting conditions
              of release
3:12:28 PM    If you fail to abide by the conditions of release, your bond will be revoked and you will be prosecuted on
              additional charges
3:19:57 PM    Anything else counsel wishes to address?
3:20:03 PM    Hearing Adjourned
